TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00492-CV


       Sight’s My Line, Inc., a Florida Corporation, and Stewart Lantz, Appellants

                                               v.

                 Riggs Aleshire & Ray, a Texas Professional Corporation;
       Blazier, Christensen, Bigelow & Virr, a Texas Professional Corporation; and
           Adams & Graham, a Texas Limited Liability Partnership, Appellees


               FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-GN-14-004583, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellants Sight’s My Line, Inc., a Florida corporation, and Stewart Lantz have

filed an unopposed motion to dismiss this appeal. We grant appellants’ motion and dismiss the

appeal. See Tex. R. App. P. 42.1(a).



                                             __________________________________________
                                             David Puryear, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed on Appellants’ Motion

Filed: September 13, 2018